Title: From Benjamin Franklin to Vergennes, 10 November 1782
From: Franklin, Benjamin
To: Vergennes, Charles Gravier, comte de


Sir
Passy, Nov. 10. 1782
I have examined the Captain if it might not be possible that he had left your Excellys. Letters in his Ship. He says that he certainly had no others for you than the Pacquets he delivered: But that there came with him as a Passenger, a Mr Forest, who was a Commis he thinks in the Office of the Secretary of the French Minister, and who left him at L’Orient to come to Paris by way of Nantes; saying that he had Letters to deliver to you, & should be at Paris within twelve Hours after the Captain. I am, with Respect, Sir, Your most obedt humb. Servt
B Franklin
M. le Comte de Vergennes
 
Notation: M de R
